                              UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF NORTH CAROLINA
                                  SOUTHERN DIVISION
                               CASE NO .: 7:20-cr-53-lBO




UNITED STATES OF AMERICA                       )
                                               )
                vs.                            )               ORDER
                                               )
                                               )
LESLIE MCCRAE DOWLESS , JR.                    )


         Defendant having demonstrated eligibility for appointment of counsel at government

expense, the Federal Public Defender is directed to provide representation in this action.

         The court further determines that the defendant is unable to pay the fees of any witness, and

pursuant to Federal Rule of Criminal Procedure I 7(b) , the Clerk shall issue a subpoena for any

witness necessary to present an adequate defense to the pending charge or charges .

         Jt is FURTHER ORDERED that the United States Marsha l shall serve any subpoena

presented to him in this case by the office of the Federal Public Defender, and shall pay the

appropriate fees and expenses to witnesses so subpoenaed, in accordance w ith Fed. R. Crim. P.

17(b).

         SO ORDERED this the 11th day of May             , 2020 .




                                ROBER   TI.JOES,JR.
                                UNITED STA TES MAGISTRATE JUDGE




         Case 7:20-cr-00053-BO Document 14 Filed 05/11/20 Page 1 of 1
